NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID LEMUS,                                    No. 19-55827

                Plaintiff-Appellant,            D.C. No. 3:17-cv-01500-MMA-JLB

 v.
                                                MEMORANDUM*
T. GUTIERREZ, Correctional Officer; et al.

                Defendants-Appellees,

and

JOHN DOE, Correctional Officer,

                Defendant.

                   Appeal from the United States District Court
                      for the Southern District of California
                   Michael M. Anello, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      California state prisoner David Lemus appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his safety and serious medical needs. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056

(9th Cir. 2004). We affirm.

      The district court properly granted summary judgment for defendants

Gutierrez and Hernandez because Lemus failed to raise a genuine dispute of

material fact as to whether these defendants were deliberately indifferent to his

safety. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (a prison official is

deliberately indifferent only if he or she “knows of and disregards an excessive risk

to inmate health or safety; the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he [or

she] must also draw the inference”).

      In his opening brief, Lemus fails to raise, and has therefore waived, any

challenge to the district court’s summary judgment for defendant Ko. See Indep.

Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e will not

consider any claims that were not actually argued in appellant’s opening brief.”);

Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by

argument in pro se appellant’s opening brief are waived).

      AFFIRMED.




                                          2                                   19-55827